DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2021 has been entered.

Claim Interpretation
The Office notes that Claim 15 continues to be interpreted in accordance with 35 U.S.C. 112(f), as explained in the previous Non-Final Office Action dated June 1, 2020. With respect to the Applicant’s remarks in the response filed August 3, 2020 the Office agrees that the corresponding structure regarding the claimed “service module” and “promotion module” can be found throughout the specification as filed, including at least Paragraphs [0025]-[0029] and [0037]-[0044] as stated by the Office in the previous Non-Final Office Action dated June 1, 2020.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watters et al. (US PGPUB 2013/0174124; hereinafter “Watters”) in view of Kampas et al. (US PGPUB 2012/0124211; hereinafter “Kampas”), Heyhoe et al. (US PGPUB 2009/0300580; hereinafter “Heyhoe”) , Brown et al. (US PGPUB 2012/0066487; hereinafter “Brown”) and Rochette et al. (US PGPUB 2005/0060722; hereinafter “Rochette”).
Claim 1: (Currently Amended)
Watters discloses a method for providing a computing environment as a service comprising:
initiating, using at least one processor, an instance of a service comprising source code being developed ([0106] “FIG. 8 illustrates a general computer architecture 
the service corresponding to a first computing environment ([0032] “The source code includes code for applications to run on the virtual machines of the cloud appliance.” [0073] “Each portion of the cloud appliance comprising a single virtual machine is then tested in the test environment server 250,” wherein the ‘test environment’ is the first computing environment.); and
promoting, using the at least one processor, the source code to a second computing environment ([0074] “When testing is complete on the cloud appliance, the cloud appliance can be deployed in the test environment server or in any other server,” wherein the ‘any other server’ is the second computing environment. Further, [0075] “the continuous integration server 235 is adapted to run scripts after a build and test finishes. … the scripts run after the build and test is complete, allow for continuous deployment, in which the software is deployed directly into production and to customer,” wherein ‘the [cloud appliance] software’ is well-known to comprise the plurality of resources and source code, as further discussed below by Kampas.).


configuring, using the at least one processor, a plurality of resources of the service based on configuration information, the plurality of resources including an application server ([0032] “The service catalogue may be used as an interface for a consumer to provision and configure a new cloud computing environment … the catalogue may be used to access a storage of previously developed computing environment configurations.” [0037] “Once a configuration of computing resources for an environment or project is selected, the Service Management Framework 105 will receive the configuration and provision the requested resources (e.g., web server, application server, storage, database).”),
promoting, using the at least one processor, the plurality of resources to the second computing environment ([0046] “the framework 100 may be implemented as a privately deployed service which generates dedicated, client-specific solutions deployed within a client's existing data environment (which may comprise both existing traditional and cloud data services).” [0065] “At operation 607, the configuration derived during operation 605 is automatically orchestrated to implement a provisioned, integrated, cross-platform environment. According to an embodiment, orchestration may include automatically provisioning a set of computing resources according to the configuration derived during operation 605,” wherein provisioning the resources to the cross-platform environment is promoting the resources to the second computing environment.).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to have modified the method as disclosed by 

With further regard to claim 1, Watters in view of Kampas does not teach the following, however Heyhoe teaches:
where initiating the instance of the service includes automatically installing an integrated development environment for developing the source code ([0015] “One embodiment of the invention is a method of automatically managing processes in the parallel development of an application using a graphical user interface. The graphical user interface manages the automated processes, which are able to complete their tasks without further user interaction. The automated processes managed by the graphical user interface include, provisioning a first development environment including at least a first application platform,” wherein the “automated provisioning” is the “automatically installing”. [0114] “source code is developed for a specific application as part of a parallel development environment project using development system 504, and is checked into source code management system 506.”), and 
automatically configuring a source code repository to contain the source code ([0015] “The automated processes managed by the graphical user interface include, provisioning a first development environment including at least … a source code control system” [0112] “MKS is a source code management system that stores the code being developed.” [0147] “The system also includes … MKS repository 1716.” [0148] “One example source code control system is MKS.”); and
wherein configuring the plurality of resources includes configuring at least security characteristics of the application server ([0015] “The automated processes managed by the graphical user interface include, provisioning a first development environment including at least a first application platform, a source code control system, and a content management system.” [0104] “The pre-production environment is a synchronized SDE configured to mimic the configuration of the production environment. This can include … firewall or security configuration.” [0211] “FIG. 41 is a user interface of the MPP showing how different security groups can be configured.”).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to have modified the method as disclosed by Watters in view of Kampas with the automatic installing and configuring as taught by Heyhoe since “Using this automated system, development can advantageously be performed in parallel on multiple features from a common staring point, and these features can then be combined together into a final production stream” (Heyhoe [0014]).

With further regard to claim 1, Watters in view of Kampas and Heyhoe does not teach the following, however Brown teaches:
wherein configuring the plurality of resources includes configuring at least load balancing characteristics of the application server ([0007] “In particular, the load balancer may generally balance loads associated with routing and delivering incoming and outgoing traffic in the data center and include functionality that can collect management data from the incoming and outgoing traffic while balancing the loads associated therewith (e.g., user identities, credentials, applications, physical and 
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to have modified the method as disclosed by Watters in view of Kampas and Heyhoe with the resource container as taught by Brown in order to “provide tools that can be used to troubleshoot, audit, and otherwise manage the data center without impacting performance” (Brown [0007]).

With further regard to claim 1, Watters in view of Kampas, Heyhoe and Brown does not teach the following, however Rochette teaches:
wherein promoting the plurality of resources comprises promoting the resources as a container, including the configured application server ([0043] “a plurality of secure containers of application software, each container comprising one or more of the executable applications and a set of associated system files required to execute the one or more application,” wherein the “system files” are the “resources”. [0050] “groups of applications are containerized into a single container for creating a single service” [0051] “In some embodiments of the invention, the method involves exporting one or 
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to have modified the method as disclosed by Watters in view of Kampas, Heyhoe and Brown with the resource container as taught by Rochette in order “to allow the at least one respective application containerized within the secure application container to be executed on the computer system without conflict with other applications containerized within other secure application containers” (Rochette [0133]).

Claim 3: (Currently Amended)
Watters in view of Kampas, Heyhoe, Brown and Rochette discloses the method of claim 1, and Kampas further discloses:
wherein the plurality of resources comprises a database and the application server ([0037] “Once a configuration of computing resources for an environment or project is selected, the Service Management Framework 105 will receive the configuration and provision the requested resources (e.g., web server, application server, storage, database).”).

Claim 4:
Watters in view of Kampas, Heyhoe, Brown and Rochette discloses the method of claim 3, and Kampas further discloses:


Claim 6:
Watters in view of Kampas, Heyhoe, Brown and Rochette discloses the method of claim 1, and Watters further discloses:
wherein promoting the source code comprises executing a work flow to automatically promote the plurality of resources to the second computing environment ([0074] “When testing is complete on the cloud appliance, the cloud appliance can be deployed in the test environment server or in any other server,” wherein the cloud 

Claim 7:
Watters in view of Kampas, Heyhoe, Brown and Rochette discloses the method of claim 1, and Watters further discloses:
wherein promoting the source code comprises provisioning a continuous integration server to promote the source code ([0075] “the continuous integration server 235 is adapted to run scripts after a build and test finishes. … the scripts run after the build and test is complete, allow for continuous deployment, in which the software is deployed directly into production and to customer, after the automated tests to prevent defects or regressions.”).
    
Claim 8: (Currently Amended)
Watters discloses a system for providing a computing environment as a service (Figure 8: Computer System 800) comprising:
at least one processor (Figure 8: CPU 820) to:
initiate an instance of a service including source code being developed ([0106] “FIG. 8 illustrates a general computer architecture on which the present embodiments 
 the service corresponding to a first computing environment ([0032] “The source code includes code for applications to run on the virtual machines of the cloud appliance.” [0073] “Each portion of the cloud appliance comprising a single virtual machine is then tested in the test environment server 250,” wherein the ‘test environment’ is the first computing environment.); and
promote the plurality of resources and the source code to a second computing environment ([0074] “When testing is complete on the cloud appliance, the cloud appliance can be deployed in the test environment server or in any other server,” wherein the ‘any other server’ is the second computing environment. Further, [0075] “the continuous integration server 235 is adapted to run scripts after a build and test finishes. … the scripts run after the build and test is complete, allow for continuous deployment, in which the software is deployed directly into production and to customer,” wherein ‘the [cloud appliance] software’ is well-known to comprise the plurality of resources and source code, as further discussed below by Kampas.).

With further regard to claim 8, Watters does not teach the following, however Kampas teaches:

Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to have modified the system as disclosed by Watters with the configuration information as taught by Kampas for purposes of “improving a data center's ability to execute operations quickly under standardized protocols and with consistent quality of service” (Kampas [0009]).

With further regard to claim 8, Watters in view of Kampas does not teach the following, however Heyhoe teaches:
where initiating the instance of the service includes automatically installing an integrated development environment for developing the source code ([0015] “One embodiment of the invention is a method of automatically managing processes in the parallel development of an application using a graphical user interface. The graphical user interface manages the automated processes, which are able to complete their tasks without further user interaction. The automated processes managed by the graphical user interface include, provisioning a first development environment including 
automatically configuring a source code repository to contain the source code ([0015] “The automated processes managed by the graphical user interface include, provisioning a first development environment including at least … a source code control system” [0112] “MKS is a source code management system that stores the code being developed.” [0147] “The system also includes … MKS repository 1716.” [0148] “One example source code control system is MKS.”); and
wherein configuring the plurality of resources includes configuring at least security characteristics of the application server ([0015] “The automated processes managed by the graphical user interface include, provisioning a first development environment including at least a first application platform, a source code control system, and a content management system.” [0104] “The pre-production environment is a synchronized SDE configured to mimic the configuration of the production environment. This can include … firewall or security configuration.” [0211] “FIG. 41 is a user interface of the MPP showing how different security groups can be configured.”).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to have modified the system as disclosed by Watters in view of Kampas with the automatic installing and configuring as taught by Heyhoe since “Using this automated system, development can advantageously be 

With further regard to claim 8, Watters in view of Kampas and Heyhoe does not teach the following, however Brown teaches:
wherein configuring the plurality of resources includes configuring at least load balancing characteristics of the application server ([0007] “In particular, the load balancer may generally balance loads associated with routing and delivering incoming and outgoing traffic in the data center and include functionality that can collect management data from the incoming and outgoing traffic while balancing the loads associated therewith (e.g., user identities, credentials, applications, physical and virtualized information technology resources, etc.).” [0094] “the load balancer 220 may read the configuration 232 from the indexing service 230 into a configuration 222 locally associated with the load balancer 220, wherein the configuration 222 read from the indexing service 230 may then be passed to the one or more traffic tracers 224a.” [0095] “the traffic tracers 224a may reference the configuration 222 defining the relationships that the traffic delivery module 226 uses to deliver traffic originating from or directed to certain virtual IP addresses 226a to attach connection tracers 224b into any internal or external connections with the load balancer 220.”).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to have modified the system as disclosed by Watters in view of Kampas and Heyhoe with the resource container as taught by Brown 

With further regard to claim 8, Watters in view of Kampas, Heyhoe and Brown does not teach the following, however Rochette teaches:
wherein promoting the plurality of resources comprises promoting the resources as a container, including the configured application server ([0043] “a plurality of secure containers of application software, each container comprising one or more of the executable applications and a set of associated system files required to execute the one or more application,” wherein the “system files” are the “resources”. [0050] “groups of applications are containerized into a single container for creating a single service” [0051] “In some embodiments of the invention, the method involves exporting one or more of the respective secure application containers to a remote computer system,” wherein “exporting” is “promoting”.), and
wherein the container comprises an interface to access contents of the container ([0119] “Container specific configuration information is assembled from user input. The input can be obtained from forms in a user interface, or programmatically through scripting mechanisms.” [0160] “The invention provides a GUI (Graphical User Interface) adapted to perform any of the above method steps for installation”).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to have modified the system as disclosed by Watters in view of Kampas, Heyhoe and Brown with the resource container as taught by Rochette in order “to allow the at least one respective application containerized within 

Claim 10: (Currently Amended)
Watters in view of Kampas, Heyhoe, Brown and Rochette discloses the system of claim 8, and Kampas further discloses:
wherein the plurality of resources comprises a database and the application server ([0037] “Once a configuration of computing resources for an environment or project is selected, the Service Management Framework 105 will receive the configuration and provision the requested resources (e.g., web server, application server, storage, database).”).

Claim 11:
Watters in view of Kampas, Heyhoe, Brown and Rochette discloses the system of claim 10, and Kampas further discloses:
wherein the at least one processor is further configured to receive the configuration information via one or more input forms displayed at a user interface, the one or more input forms comprising one or more interactive components for configuring the database and the application server ([0032] “The service catalogue may be used as an interface for a consumer to provision and configure a new cloud computing environment.” [0034] “Service item management may include, for example, the ability to view--in an instance of the user interface corresponding to a user--a list of provisioned 

Claim 13:
Watters in view of Kampas, Heyhoe, Brown and Rochette discloses the system of claim 8, and Watters further discloses:
wherein to promote the source code comprises executing a work flow to automatically promote the plurality of resources to the second computing environment ([0074] “When testing is complete on the cloud appliance, the cloud appliance can be deployed in the test environment server or in any other server,” wherein the cloud appliance software comprises the plurality of resources and source code, as was further discussed by Kampas above. [0075] “the continuous integration server 235 is adapted to run scripts after a build and test finishes. … the scripts run after the build and test is complete, allow for continuous deployment, in which the software is deployed directly into production and to customer,” wherein ‘continuous deployment’ is a type of workflow.).

Claim 14:
Watters in view of Kampas, Heyhoe, Brown and Rochette discloses the system of claim 8, and Watters further discloses:
wherein to promote the source code comprises provisioning a continuous integration server to promote the source code ([0075] “the continuous integration server 235 is adapted to run scripts after a build and test finishes. … the scripts run after the build and test is complete, allow for continuous deployment, in which the software is deployed directly into production and to customer, after the automated tests to prevent defects or regressions.”).

Claim 15: (Currently Amended)
Watters discloses a non-transitory computer readable medium encoded with a services application comprising modules executable by a processor ([0108] “aspects of the methods and systems for continuous integration according to an embodiment, as discussed above, may be embodied in program elements. Program aspects of the embodiments may be thought of as ‘products’ or ‘articles of manufacture’ typically in the form of executable code and/or associated data that is carried on or embodied in a type of machine-readable medium.”), the modules comprising:
a service module to:
initiate an instance of a service comprising source code being developed  ([0106] “FIG. 8 illustrates a general computer architecture on which the present embodiments can be implemented ... The computer 800 can be used to implement any components of 
 the service corresponding to a first computing environment ([0032] “The source code includes code for applications to run on the virtual machines of the cloud appliance.” [0073] “Each portion of the cloud appliance comprising a single virtual machine is then tested in the test environment server 250,” wherein the ‘test environment’ is the first computing environment.); and
a promotion module to promote the plurality of resources and the source code to a second computing environment ([0074] “When testing is complete on the cloud appliance, the cloud appliance can be deployed in the test environment server or in any other server,” wherein the ‘any other server’ is the second computing environment. Further, [0075] “the continuous integration server 235 is adapted to run scripts after a build and test finishes. … the scripts run after the build and test is complete, allow for continuous deployment, in which the software is deployed directly into production and to customer,” wherein ‘the [cloud appliance] software’ is well-known to comprise the plurality of resources and source code, as further discussed below by Kampas.).

With further regard to claim 15, Watters does not teach the following, however Kampas teaches:

Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to have modified the non-transitory computer readable medium as disclosed by Watters with the configuration information as taught by Kampas for purposes of “improving a data center's ability to execute operations quickly under standardized protocols and with consistent quality of service” (Kampas [0009]).

With further regard to claim 15, Watters in view of Kampas does not teach the following, however Heyhoe teaches:
where initiating the instance of the service includes automatically installing an integrated development environment for developing the source code ([0015] “One embodiment of the invention is a method of automatically managing processes in the parallel development of an application using a graphical user interface. The graphical user interface manages the automated processes, which are able to complete their 
automatically configuring a source code repository to contain the source code ([0015] “The automated processes managed by the graphical user interface include, provisioning a first development environment including at least … a source code control system” [0112] “MKS is a source code management system that stores the code being developed.” [0147] “The system also includes … MKS repository 1716.” [0148] “One example source code control system is MKS.”); and
wherein configuring the plurality of resources includes configuring at least security characteristics of the application server ([0015] “The automated processes managed by the graphical user interface include, provisioning a first development environment including at least a first application platform, a source code control system, and a content management system.” [0104] “The pre-production environment is a synchronized SDE configured to mimic the configuration of the production environment. This can include … firewall or security configuration.” [0211] “FIG. 41 is a user interface of the MPP showing how different security groups can be configured.”).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to have modified the non-transitory computer readable medium as disclosed by Watters in view of Kampas with the automatic installing and configuring as taught by Heyhoe since “Using this automated system, development can advantageously be performed in parallel on multiple features from a common staring point, and these features can then be combined together into a final production stream” (Heyhoe [0014]).

With further regard to claim 15, Watters in view of Kampas and Heyhoe does not teach the following, however Brown teaches:
wherein configuring the plurality of resources includes configuring at least load balancing characteristics of the application server ([0007] “In particular, the load balancer may generally balance loads associated with routing and delivering incoming and outgoing traffic in the data center and include functionality that can collect management data from the incoming and outgoing traffic while balancing the loads associated therewith (e.g., user identities, credentials, applications, physical and virtualized information technology resources, etc.).” [0094] “the load balancer 220 may read the configuration 232 from the indexing service 230 into a configuration 222 locally associated with the load balancer 220, wherein the configuration 222 read from the indexing service 230 may then be passed to the one or more traffic tracers 224a.” [0095] “the traffic tracers 224a may reference the configuration 222 defining the relationships that the traffic delivery module 226 uses to deliver traffic originating from or directed to certain virtual IP addresses 226a to attach connection tracers 224b into any internal or external connections with the load balancer 220.”).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to have modified the non-transitory computer readable medium as disclosed by Watters in view of Kampas and Heyhoe with the resource container as taught by Brown in order to “provide tools that can be used to troubleshoot, audit, and otherwise manage the data center without impacting performance” (Brown [0007]).

With further regard to claim 15, Watters in view of Kampas, Heyhoe and Brown does not teach the following, however Rochette teaches:
, including the configured application server ([0043] “a plurality of secure containers of application software, each container comprising one or more of the executable applications and a set of associated system files required to execute the one or more application,” wherein the “system files” are the “resources”. [0050] “groups of applications are containerized into a single container for creating a single service” [0051] “In some embodiments of the invention, the method involves exporting one or more of the respective secure application containers to a remote computer system,” wherein “exporting” is “promoting”.).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to have modified the non-transitory computer readable medium as disclosed by Watters in view of Kampas, Heyhoe and Brown with the resource container as taught by Rochette in order “to allow the at least one respective application containerized within the secure application container to be executed on the computer system without conflict with other applications containerized within other secure application containers” (Rochette [0133]).

Claim 17: (Currently Amended)
Watters in view of Kampas, Heyhoe, Brown and Rochette discloses the non-transitory computer readable medium of claim 15, and Kampas further discloses:
wherein the plurality of resources comprises a database and the application server ([0037] “Once a configuration of computing resources for an environment or project is selected, the Service Management Framework 105 will receive the 

Claim 18:
Watters in view of Kampas, Heyhoe, Brown and Rochette discloses the non-transitory computer readable medium of claim 17, and Kampas further discloses:
 wherein the at least one processor is further configured to receive the configuration information via one or more input forms displayed at a user interface, the one or more input forms comprising one or more interactive components for configuring the database and the application server ([0032] “The service catalogue may be used as an interface for a consumer to provision and configure a new cloud computing environment.” [0034] “Service item management may include, for example, the ability to view--in an instance of the user interface corresponding to a user--a list of provisioned resources for all projects affiliated with the user, and the ability to turn each individual resource on/off and/or to modify the configuration of the resource.” [0037] “provision the requested resources (e.g., web server, application server, storage, database) according to an automated workflow process through a provisioning module. … Configuration for the provisioned resources may be performed in an ad hoc manner--manually by a user through the service catalogue … After the resources have been provisioned and configured, further customization may be performed if necessary,” see also Fig. 3 of Kampas showing an interface used to configure the database and application server resources.).


Watters in view of Kampas, Heyhoe, Brown and Rochette discloses the non-transitory computer readable medium of claim 15, and Watters further discloses:
	wherein the promotion module is configured to promote the source code by executing flow to automatically promote the plurality of resources to the second computing environment ([0074] “When testing is complete on the cloud appliance, the cloud appliance can be deployed in the test environment server or in any other server,” wherein the cloud appliance software comprises the plurality of resources and source code, as was further discussed by Kampas above. [0075] “the continuous integration server 235 is adapted to run scripts after a build and test finishes. … the scripts run after the build and test is complete, allow for continuous deployment, in which the software is deployed directly into production and to customer,” wherein ‘continuous deployment’ is a type of workflow.).

Response to Arguments
Applicant's arguments, see Pages 6-10 of the Remarks filed February 4, 2021, with respect to the rejections under 35 U.S.C. 103 of Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18 and 20 have been fully considered but are moot in view of new grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571)272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOANNE G MACASIANO/Examiner, Art Unit 2194